Third District Court of Appeal
                               State of Florida

                      Opinion filed September 8, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-148
                 Lower Tribunal Nos. 12-4070 SP; 20-145 AP
                           ________________


                   Granada Insurance Company,
                                  Appellant,

                                     vs.

       Executive Diagnostic Center a/a/o Felix Alayon,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Milena
Abreu, Judge.

     Perez Law Group, P.A., and Luis N. Perez, for appellant.

     Douglas H. Stein, P.A., and Douglas H. Stein, for appellee.


Before FERNANDEZ, C.J., and LOGUE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.